Citation Nr: 1546104	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-17 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for coronary artery disease (CAD) prior to May 4, 2011, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Martin A. Harry, Esq.


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1969 to December 1971.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

An April 2014 Decision Review Officer (DRO) decision increased the initial rating for the Veteran's service-connected CAD to 30 percent from May 4, 2011.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the additional delay, but finds that further development is necessary prior to appellate review.

The Veteran was last afforded a VA examination for his CAD in March 2010.  Subsequent private treatment records indicate the Veteran reporting additional symptoms.  As the latest private and VA treatment records are dated in 2011 and 2007, respectively, and as it has been over five years since the last examination, the Board finds that a new VA examination is warranted.  Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The private treatment records indicate that the Veteran receives ongoing cardiologic treatment from Dr. Amjadi.  The Veteran also reported that he receives treatment at the Austin VA Outpatient Clinic.  On remand, updated private and VA treatment records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file VA treatment records dating since July 2007.  If the records are unavailable, the claims file should be annotated as such and the Veteran notified of such.
2. Ask the Veteran to provide the names and addresses of all private medical care providers who have treated him for heart disease since May 2011, to include Dr. Amjadi.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such. 

3. Then, schedule the Veteran for a VA heart examination to determine the current severity of his coronary artery disease.  The claims file should be made available to and reviewed by the examiner.  All appropriate tests  and studies should be conducted, including metabolic equivalent testing (METS) unless contraindicated.  If testing cannot be accomplished, the examiner should explain why.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim for an increased initial rating  for coronary artery disease.  If the benefit sought       on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The issue should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




